As filed with the Securities and Exchange Commission on June 27, 2008. Registration No.: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES ACT OF 1934 AmREIT MONTHLY INCOME & GROWTH FUND IV, L.P. (Exact name of registrant as specified in its charter) Delaware 20-5685431 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 Greenway Plaza, Suite 1000 Houston, TX 77046 (address of principle executive offices) (Zip Code) (713) 850-1400 (Registrant’s telephone number, including area code) Copy to: Jason W. Goode Alston & Bird LLP 1201
